Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 19 April 2022, Applicant amends claims 3-6, 10-13 and 17-19; claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert D. Pointer (Reg. No.: 73,654) on 25 April 2022.
The application has been amended as follows: 

1. 	(Currently Amended)	A method for exchanging and acting on detected security events using permissioned blockchain, comprising:
obtaining a unique identifier for a client device in response to a detected security event being identified on the client device, the unique identifier being obtained from a device identity service; 
sending security event data associated with the detected security event to a plurality of nodes of a blockchain service, the nodes being associated with a respective one of a plurality of computer security services and being configured to validate and endorse the security event data in response to predetermined criteria being satisfied; 
in response to the security event data being validated and endorsed by the nodes, publishing the security event data into the blockchain service as a block that is broadcasted to the nodes;
storing, by individual ones of the nodes, the security event data of the block in a local ledger; [[and]]
performing, by at least one of the nodes, a remedial action in response to the security event data being published on the blockchain service, wherein data associated with the remedial action is stored on the blockchain service in association with the client device; and
assigning a level of access to data stored in the blockchain service to the individual ones of the computer security services based on a metric value determined for the corresponding one of the computing security services.

7S4.	 (Currently Amended)	The method of claim 1, further comprising: 
determining [[a]] the metric value for individual ones of the computer security services, the metric value being determined based at least in part on a will-act or has-acted event generated by a corresponding one of the computer security services, the will-act or has-acted event being recorded in association with the detected security event by the corresponding one of the computer security services.


8S4. 	(Currently Amended)	A system for exchanging and acting on detected security events using permissioned blockchain, comprising:
at least one server computing device; and
program instructions stored in memory and executable in the at least one server computing device that, when executed by the at least one server computing device, direct the at least one server computing device to:
obtain a unique identifier for a client device in response to a detected security event being identified on the client device, the unique identifier being obtained from a device identity service; 
send security event data associated with the detected security event to a plurality of nodes of a blockchain service, the nodes being associated with a respective one of a plurality of computer security services and being configured to validate the security event data and endorse the security event data in response to predetermined criteria being satisfied; [[and]] 
in response to the security event data being validated by the nodes, publish the security event data into the blockchain service as a block that is broadcasted to the nodes, wherein individual ones of the nodes are configured to store the security event data of the block in a local ledger; and 
assign a level of access to data stored in the blockchain service to the individual ones of the computer security services based on a metric value determined for the corresponding one of the computing security services.

15S4. 	(Currently Amended)	A non-transitory computer-readable medium for exchanging and acting on detected security events using permissioned blockchain comprising program instructions that, when executed by at least one computing device, direct the at least one computing device to:
obtain a unique identifier for a client device in response to a detected security event being identified on the client device, the unique identifier being obtained from a device identity service; 
send security event data associated with the detected security event to a plurality of nodes of a blockchain service, the nodes being associated with a respective one of a plurality of computer security services and being configured to validate the security event data and endorse the security event data in response to predetermined criteria being satisfied; [[and]]
in response to the security event data being validated by the nodes, publish the security event data into the blockchain service as a block that is broadcasted to the nodes, wherein individual ones of the nodes are configured to store the security event data of the block in a local ledger; and 
assign a level of access to data stored in the blockchain service to the individual ones of the computer security services based on a metric value determined for the corresponding one of the computing security services.

20S4. 	(Currently Amended)	The non-transitory computer-readable medium of claim 15, wherein the at least one computing device is further directed to:
determine [[a]] the metric value for individual ones of the computer security services, the metric value being determined based at least in part on a will-act or has-acted event generated by a corresponding one of the computer security services, the will-act or has-acted event being recorded in association with the detected security event by the corresponding one of the computer security services

Response to Arguments
Applicant’s arguments, see Remarks, filed 19 April 2022, with respect to the claim rejections under 35 USC 103, in combination with the amendments agreed upon supra, have been fully considered and are persuasive.  The prior grounds of claim rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
	The claims are directed to novel and non-obvious methods, systems, and non-transitory computer-readable medium for exchanging and acting on detected security events using permissioned blockchain.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435